Citation Nr: 0318876	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  94-42 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




REMAND

On October 21, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with a VA medical 
facility, other than the VAMC in 
Gainesville, Florida, for the veteran to 
be afforded a genitourinary examination 
in order to determine whether she has a 
current, chronic genitourinary disorder 
and, if so, the etiology of the disorder.  
The claims folder, as well as a copy of 
this REMAND, should be made available to 
and reviewed by the examiner in 
conjunction with the examination. The 
examination report should reflect that a 
review of the claims file was 
accomplished.  All tests deemed necessary 
by the examiner should be performed, to 
include urinalysis and culture if needed 
to determine whether a chronic disorder 
exists.  The examiner should provide a 
diagnosis of any current genitourinary 
disorder the veteran has and determine 
the date of onset of such disorder, of 
possible. 

(a) The examiner should specifically 
express an opinion as to whether it is at 
least as likely as not that any 
genitourinary disorder had its onset 
during the veteran's active period of 
service from November 1980 to November 
1983 or October 1986 to December 1992?  

(b) If any such disorder originally had 
its onset between November 1983 and 
October 1986, the examiner should state 
whether the disorder underwent a 
permanent increase in severity during 
active duty from October 1986 to December 
1992.  If so, is it indisputable that any 
increase in severity was attributable to 
the natural progress of the disease?  

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





